Title: To George Washington from Major General Horatio Gates, 28 August 1777
From: Gates, Horatio
To: Washington, George



Sir,
Head Quarters Van Schaack’s Island [N.Y.] 28th Augst 1777.

This Instant I had the Honour to receive Your Excellency’s Letter of the 20th of this Month, the First that has come to my Hands—Inclosed I have the Pleasure to send you a Copy of a Letter, I received last Night from General Arnold, which I am confident will afford infinite Satisfaction to Your Excellency, as the Disgraceful Retreat of the Enemy from Fort Stanwix, must entirely destroy their wish’d for Influence over the Western Nations of Indians—An Advantage to our Cause, which I hope Congress will improve to the utmost—Neither the Riflemen, nor more than 400 of the Militia, have yet arrived, I conclude the late Northerly Winds, have delay’d Col. Morgan in the River, the first Change will doubtless bring him to Albany—What Pity it is Your Excellency could not have been informed of the great Delay of General Howes Operations, as in that Case, New York must inevitably have fallen into your Hands. I am, Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

